—In an action to enforce an agreement to share attorney’s fees, the defendants Koeppel, Del Casino and Martone, P.C., and Koeppel, Martone and Leistman appeal (1) from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), dated August 7, 1991, which granted the plaintiff’s motion to dismiss their first and second affirmative defenses and denied their cross motion for summary judgment dismissing the complaint, and (2) from so much of a judgment of the same court, entered October 19, 1992, as is in favor of the plaintiff and against them jointly and severally in the principal sum of $82,914.26.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminate with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
An unregistered but properly admitted attorney is not barred from seeking to collect attorney’s fees (see, Matter of Scarsella, 195 AD2d 513).
The Supreme Court properly found that plaintiff, as the forwarding attorney, was entitled to recover his participation fee of 3310% under the participation agreement he entered into with Koeppel, Del Casino & Martone, P.C. (see, Witt v Cohen, 192 AD2d 528; Oberman v Reilly, 66 AD2d 686).
*502Furthermore the Supreme Court properly found that the firm of Koeppel, Martone & Leistman was responsible for such payment from the fees it received in the Brunswick tax certiorari matters.
We have examined appellants’ remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Pizzuto and Florio, JJ., concur.